 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RODERICK WILLIAM LEAR,                            No. 1:17-cv-00071-DAD-JDP
12                       Plaintiff,
13           v.                                         ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS
14    DAVE DAVEY, et al.,
                                                        (Doc. Nos. 55, 62, 59, 70, 85)
15                       Defendants.
16

17          Plaintiff Roderick William Lear is a state prisoner proceeding pro se and in forma

18   pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983. The matter was referred to

19   a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On September 3, 2019, the assigned magistrate judge issued findings and

21   recommendations, recommending that defendants’ motion for summary judgment be granted, and

22   that plaintiff’s motions for summary judgment, temporary restraining order, and sanctions be

23   denied. (Doc. No. 85). The findings and recommendations were served on plaintiff and

24   contained notice that any objections thereto were to be filed within fourteen (14) days after

25   service. (Id. at 3.) On September 13, 2019, plaintiff timely filed objections. (Doc. No. 86.)

26          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

27   court has conducted a de novo review of this case. Having carefully reviewed the entire file,

28   including plaintiff’s objections, the court finds the findings and recommendations to be supported
                                                       1
 1   by the record and by proper analysis.

 2          In his objections, plaintiff contends that the magistrate judge failed to consider certain

 3   evidence and should have found that genuine issues of material fact existed so as to preclude

 4   summary judgment in favor of defendants. Thus, for instance, plaintiff argues that the assigned

 5   magistrate judge improperly sided with defendants in concluding that plaintiff’s medical

 6   condition had improved, because of which the magistrate judge found that the method of

 7   transportation to medical care provided to plaintiff was adequate. (Doc. No. 86 at 3.) However,

 8   nowhere in the findings and recommendations did the magistrate judge make any factual

 9   determination as to whether plaintiff’s condition had improved or been resolved entirely. Even

10   had the magistrate judge made such a determination and done so in plaintiff’s favor, plaintiff’s

11   claim of deliberate indifference to a serious medical need would not be supported by the evidence

12   before the court on summary judgment. Plaintiff evidently disagrees with the conclusions

13   reached by his treating doctor, but that amounts only to a difference of opinion regarding the

14   proper course and scope of his medical treatment. As the assigned magistrate judge recognized,

15   such mere disagreements are not actionable under the Eighth Amendment. See Toguchi v. Chung,

16   391 F.3d 1051, 1058 (9th Cir. 2004).

17          Accordingly,

18          1.      The findings and recommendations issued on September 3, 2019 (Doc. No. 85) are

19                  adopted in full;

20          2.      Defendant’s motion for summary judgment (Doc No. 55) is granted;
21          3.      Plaintiff’s motion for summary judgment (Doc No. 62) is denied;

22          4.      Plaintiff’s motions for temporary restraining orders (Doc Nos. 59, 70) are denied;

23          5.      Plaintiff’s motion for sanctions (Doc No. 64) is denied;

24          6.      This action is dismissed with prejudice; and

25          7.      The Clerk of Court is directed to close this case.

26   IT IS SO ORDERED.
27
        Dated:     September 26, 2019
28                                                      UNITED STATES DISTRICT JUDGE
                                                       2
